Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-6, 8-28, 34, 35, 37 and 38 are pending in a Supplemental Response of 06/02/2021, and claims 12-14, 16 and 17 are withdrawn.
As a result, the application places the case in condition for allowance and therefore the objection/rejections are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2021 was filed after the mailing date of the final rejection on 01/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn rejections:
Applicant's amendments, arguments, 1.132 Declaration and a Terminal Disclaimer filed 05/26/2021 and 06/02/2021 are acknowledged and have been fully considered. The 
In particular, by way of Applicants’ amendments to the claims, and the terminal disclaimer, the 103 rejection, and the non-statutory double patenting rejection have been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 05/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent no. 9895311 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Rejoinder
In the 05/06/2019 Response to Restriction/Election, Applicant elected species of ‘monoacylglycerols’ for solid lipid crystal, and ‘hydrogen peroxide’ for the active agent. The examiner expanded searches on solid lipid crystal and active agent other than the elected species and found that the claimed ingredients including the elected species are free of art.  Thus, withdrawn claims 12-14 are rejoined. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Jeffrey S. Melcher on 06/02/2021.

In Claim 6 
“a single or dual compartment container containing the composition” in line 6 has been deleted and replaced with --- the composition is contained in a single or dual compartment container ---. 

Cancel Claims 16-17. 
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art including the applied primary references of Lindal (US2016/0089333A1, of record) and Svensson (US2016/0081968A1, of record) does not disclose or suggest the claimed combination of specific propellant and solid lipid crystals including phospholipids, mono or diacylglycerides, lipid esters of lactic acid and n-acetylethanolamides where the claimed propellant is used in an amount of 0.0001 to 0.5% to form a foamed pharmaceutical composition. In particular, each of Linda and Svensson fails to teach specific propellant with its small amount as instantly claimed. Linda teaches 1-20% of propellant and Svensson remains silent about the amount of propellant. The instant Examples and 1.132 Declaration indicate that instant propellant using 0.25% provides more than 70% of crystallinity of monoglycerides while the mixture of propane/butane provides less than 50% crystallinity (see instant Example 2), and stability of active agent of hydrogen peroxide using air 

Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-6, 8-15, 18-28, 34, 35, 37 and 38 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYUNG S CHANG/Primary Examiner, Art Unit 1613